 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Endicott Forging & Manufacturing, Inc. and Local Lodge DS±190, District Lodge 58, International Association of Machinists and Aerospace Workers, AFL±CIO and International Brother-hood of Boilermakers, Iron Ship Builders, & Helpers, AFL±CIO, Local Union No. 1101. Cases 3±CA±18477, 3±CA±19050, and 3±CA± 19024 May 13, 1997 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS tions Board issued a Decision and Order,1 in Cases 3± CA±18477 and 3±CA±19050, ordering the Respondent, linquent pension fund contributions and restore the health and dental insurance coverage to the bargaining unit employees represented by Local Lodge DS±190, 
chinists and Aerospace Workers, AFL±CIO (IAM), tain the coverage, with interest. On April 16, 1996, the 
United States Court of Appeals for the Second Circuit entered its Judgment enforcing in full the provisions of the Board's Order. tions Board issued a Decision and Order,2 in Case 3± CA±19024, ordering the Respondent to restore medical 
and dental insurance coverage to the bargaining unit employees represented by International Brotherhood of Boilermakers, Iron Ship Builders & Helpers, AFL± CIO, Local Union No. 1101 (Boilermakers) and make those bargaining unit employees whole by reimbursing 
them for any expenses they incurred during the period tually required insurance coverage and failed to pay medical claims under a program of self-insurance. On April 18, 1996, the United States Court of Appeals for 
the Second Circuit entered its Judgment enforcing in full the provisions of the Board's Order. A controversy having arisen over the amounts due under the terms of the Board's Orders, on December 
31, 1996, the Regional Director for Region 3 issued an order consolidating cases, consolidated compliance pliance specification), and on February 20, 1997, an 1 319 NLRB 1. 2 319 NLRB 180. amendment thereto, alleging the amounts due under the 
Board's Orders, and notifying the Respondent that it should file a timely answer complying with the Board's Rules and Regulations. Although properly served with copies of the consolidated compliance specification and amendment, the Respondent failed to 
file any answer. By letter dated April 3, 1997, the Regional Director advised the Respondent that no answer to the amended ceived and that unless an appropriate answer was filed by April 11, 1997, summary judgment would be sought. The Respondent filed no answer. On April 17, 1997, the General Counsel filed with the Board a Motion for Default Summary Judgment, with exhibits attached. On April 21, 1997, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent again filed no 
ed consolidated compliance specification are therefore undisputed. Ruling on the Motion for Summary Judgment tions provides that the Respondent shall file an answer lations states: If the respondent fails to file any answer to the specification within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of the specification and without further notice to the respondent, find the specification to be true and 
enter such order as may be appropriate. According to the uncontroverted allegations of the Motion for Summary Judgment, the Respondent, de-spite having been advised of the filing requirements, dated compliance specification. In the absence of good cause for the Respondent's failure to file an answer, 
we deem the allegations in the amended consolidated compliance specification to be admitted as true, and grant the General Counsel's Motion for Summary Judgment. Accordingly, we conclude that the amounts 
ance specification and we will order payment by the Respondent of those amounts, plus interest accrued on those amounts to the date of payment. ORDER The National Labor Relations Board orders that the Respondent, Endicott Forging & Manufacturing, Inc., its officers, agents, successors, and assigns, shall make 323 NLRB No. 128  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD whole the following individuals and fund by paying IAM National Pension Fund 19,577.97•them the amounts set forth below, plus interest on the TOTAL $50,900.01•backpay owed the individuals as prescribed in New•Horizons for the Retarded, 283 NLRB 1173 (1987), Dated, Washington, D.C. May 13, 1997•
tributions as prescribed in Merryweather Optical Co.,•llllllllllllllllll 240 NLRB 1213 (1979), minus tax withholdings on William B. Gould IV, Chairman•the backpay due the individuals required by Federal•
and state laws:•llllllllllllllllll Thomas J. Duffy Douglas T. Bronson $248.42 Sarah M. Fox, Member George B. Gelatt 846.56 Robert S. Warriner 3,497.75 llllllllllllllllll John Avery 24,112.31 John E. Higgins, Jr., Member 2,617.00 (SEAL) NATIONAL LABOR RELATIONS BOARD 